DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 47-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ely et al (US 2015/0282304 A1).
As to claim 47: Ely discloses a flexible circuit board (Fig. 29, “a flexible circuit board 58”; ¶0035) comprising: 
a base film comprising a bending area (Fig. 29 shows “a base film 236” comprising a bending area; ¶0035); and
a plurality of signal wires located over the bending are of the base film (Fig. 29, a plurality of signal wires located over the bending area of the base film; ¶0035-0052),
wherein a pair of through-hole are in the base film (Fig. 29 shows “a pair of through-hole 242” are in the base film; ¶0086-0087),
wherein the pair of through-hole are symmetrically arranged on opposite sides of the bending area (Fig. 29 shows the pair of through-hole are symmetrically arranged on opposite sides of the bending area), and
 wherein each of the pair of through-holes are outside of the bending area (Fig. 29 shows each of the pair of through-holes are outside of the bending area).
As to claim 48: Ely discloses the pair of through-hole are arranged in a direction perpendicular to the direction in which the bending area extends (Fig. 29 shows the pair of through-hole 242 are arranged in a direction perpendicular to the direction in which the bending area extends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A) in view of KITAMURA et al (CN 1303085 A) and Cho (US 2014/0369009 A).
As to claim 21: Ooishi discloses a display device (Figs. 1-7, “a display device”; Abstract; ¶0006-0015, 0063), comprising:
a display panel configuration to display an image (Figs. 1-7, “a display panel 103” configured to display an image; Abstract; ¶0006-0015);
a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end (Figs. 1-7, “a first flexible circuit board 15A/101” having a first end electrically connected to the display panel and a second end  opposing the first end; ¶0006-0015, 0032-0055), the first flexible circuit board having a first through hole overlapping a bending area of the first flexible circuit board (Figs. 6A-6B, the first flexible circuit board having “a first through hole 102” overlapping a bending area of the first flexible circuit board; ¶0006-0015, 0032-0055);
a driving circuit substrate electrically connected to the second end of the first flexible circuit board (Figs. 1-7, “a driving circuit substrate 114” electrically connected to the second end of the first flexible circuit board 101; ¶0006-0015, 0032-0055);

wherein the first flexible circuit board comprises a plurality of first signal wires arranged along a first direction (Fig. 6B shows the first flexible circuit board 101 comprises “a plurality of first signal wires 119” arranged a first direction), 
wherein the first end of the first flexible circuit board, the first through-hole are arranged along a second direction different from the first direction (Fig. 6B shows the first end of the first flexible circuit board, the first through-hole are arranged along a second direction different from the first direction), 
Ooishi does not expressly disclose an integrated IC chip arranged along a second direction different from the first direction, wherein the IC chip is disposed between the first end of the first flexible circuit board and the second end of the first flexible circuit board in the second direction, and wherein the first through-hole is disposed between the first end of the first flexible circuit board and the IC chip in the second direction. However, Kitamura teaches a display device comprises a first flexible circuit board having a first end electrically connected to the display panel and a second end opposing the first end,  the first flexible circuit board having a first through hole overlapping a bending area of the first flexible circuit board and an integrated IC chip disposed on the flexible circuit board (Figs. 1-5, a display device comprises “a first flexible circuit board 11” having a first end electrically connected to “a display panel 16” and a second end opposing the first end, the first flexible circuit board having a first 
Ooishi and Kitamura do not expressly disclose the driving circuit substrate is configured to drive the display panel. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the second end of the first flexible circuit board a plurality of signal wires (Figs. 1-3, a display device comprises “a display panel 110”; “a flexible circuit board 300” has a first end and a second end; and “a driving circuit substrate 200” electrically connected to the second end of the first flexible circuit board “a plurality of signal wires 530a”; ¶0041-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Kitamura to have the driving circuit substrate electrically connected to the second end of the first flexible circuit board a plurality of signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).
As to claim 23: Claim 23 is a dependent claim of claim 21. The combination of the prior arts Ooishi, Kitamura, and Cho further discloses claim limitation of the first flexible circuit board comprises a first base film having the first through-hole therein (Oafish: Fig. 6B shows the first flexible circuit board comprises “a first base film 101” having the first through-hole 102 therein; Kitamura: Figs. 1-2, the first flexible circuit board comprises “a first base film 11” having the first through-hole therein), and wherein the IC chip is on the first base film electrically connected to the first signal wires 
As to claim 24: Claim 24 is a dependent claim of claim 23. The prior art Cho further discloses claim limitation of the first flexible circuit board further comprises: a first pad region in which a first end of each of the first signal wires is located; and a second pad region in which a second end of each of the first signal wires is located, the first and second pad regions being opposite each other (Figs. 2-3, “a first pad region LN1-LN2” in which a first end of each of the first signal wires is located; and “a second pad region LN11-LN21”  in which a second end of each of the first signal wires is located, the first and second pad regions being opposite each other). In addition, the same motivation is used as the rejection of claim 24. 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A) in view of KITAMURA et al (CN 1303085 A) and Cho (US 2014/0369009 A1), hereinafter Ooishis as applied to claim 24 above, and further in view of KIM et al (CN 103809314 A). 
As to claim 25: Ooishis does not expressly disclose wherein the plurality of first signal wires comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel wherein at least one of the dummy wires is substantially parallel to other ones of the first signal wires and adjacent to the first through-hole; and a third pad region in which an end of the dummy wires are located, wherein the third .

Claim(s) 27-29, 37-38, 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A1) in view of WAKITA et al (US 2010/0321623 A1), and Tokura et al (4716259).
As to claim 27: Ooishi discloses a display device (Figs. 1-7, “a display device”; Abstract; ¶0006-0015, 0063) comprising: 
a display panel configured to display an image (Figs. 1-7, “a display panel 103” configured to display an image; Abstract; ¶0006-0015); 
a first flexible circuit board having a first end electrically connected to the display panel and a second end opposite the first end (Figs. 1-7, “a first flexible circuit board 15A/101” having a first end electrically connected to the display panel and a second end  opposing the first end; ¶0006-0015, 0032-0055), the first flexible circuit board having a first through-hole overlapping a bending area of the first flexible circuit board (Figs. 6A-6B, the first flexible circuit board having “a pair of first through hole 102” overlapping a bending area of the first flexible circuit board; ¶0006-0015, 0032-0055); and 
a driving circuit substrate electrically connected to the second end of the first flexible circuit board (Figs. 1-7, “a driving circuit substrate 114” electrically connected to the second end of the first flexible circuit board 101; ¶0006-0015, 0032-0055),
wherein the first flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-7, the first flexible circuit board 101 is bent along the bending area so that the driving circuit substrate 114 and the display panel 103 overlap each other), 

a plurality of first signal wires, a plurality of second signal wires that are a plurality of dummy wires, and a plurality of third signal wires arranged on the first base film and crossing the bending area (Figs. 6B, “a plurality of wires 119” including a plurality of first signal wires, a plurality of second signal wires, and a plurality of third signal wires arranged on the first base film and crossing the bending area, wherein a wire located in the left and right sides of the plurality of wires represents the dummy wires), and 
wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole, and a second dummy wire located between the plurality of second signal wires and the first through-hole (Fig. 6B shows the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole, and a second dummy wire located between the plurality of second signal wires and the first through-hole, wherein a left side wire of the plurality of wires represent a first dummy wire located between the plurality of first signal wires and the first through hole, and a right side wire of the plurality of wires represents a second dummy wire located between the plurality of first signal wires, and the another first through hole).
Ooishi does not expressly disclose the driving circuit substrate is configured to drive the display panel. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the second end of the first flexible circuit board a 
Ooishi does not expressly use term of the dummy wires to represents the wires on the left and right sides of the plurality of wires which does not transmit an electrical signal to drive the display panel. However, Wakita teaches a display device comprises a flexible circuit board comprising a plurality of first signal wires, wherein the plurality of first signal wires comprises a plurality of dummy wires which does not transmit an electrical signal to drive the display panel (Figs. 1, 6, “a display device 101” comprises “a flexible circuit board 2” comprising “a plurality of first signal wires 8-9, 31, and 32”, wherein the plurality of first signal wires comprises “a plurality of dummy wires 31-32” which does not transmit an electrical signal to drive the display panel; ¶0047). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Cho to the plurality of wires are located on the left and right sides of the plurality of wires are the plurality of dummy wires which does not transmit an electrical signal to drive the display panel as taught by Wakita. The 
Ooishi and Wakita do not expressly disclose wherein the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole, and a second dummy wire located between the plurality of second signal wires and the first through-hole. However, Tokura teaches a flexible circuit board comprises a through-hole and a plurality of wires including a plurality of dummy wires (Figs. 3-4, a flexible circuit board comprises “a through-hole 13/14” and a plurality of wires including “a plurality of dummy wires 20, 22”), wherein a first dummy wire located between the plurality of first signal wires and the first through-hole, and a second dummy wire located between the plurality of second signal wires and the first through-hole (Fig. 4, “a first dummy wire 20” located between a plurality of first wires 2a-2b” and the first through-hole, and “a second dummy wire 22” located between “a plurality of second signal wires 1a-1b” and the first through-hole; Abstract, col. 2-3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Wakita to rearrange the dummy wires, such that the plurality of dummy wires comprises a first dummy wire located between the plurality of first signal wires and the first through-hole, and a second dummy wire located between the plurality of second signal wires and the first through-hole as taught by Tokura. The motivation would have been in order to provide a two-sided flexible printed board which enables an equivalent curvature characteristic to that of a one-sided flexible printed circuit board to be obtained (Tokura: col. 1).
As to claim 28: Claim 28 is a dependent claim of claim 27. The prior arts Ooishi and Wakita further disclose claim limitation of the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires are arranged along a first direction (Ooishi: Fig. 6B shows the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires are arranged along a first direction; Wakita: Fig. 1 shows the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires are arranged along a first direction). In addition, the same motivation is used as the rejection of claim 28.  
As to claim 29: Claim 29 is a dependent claim of claim 28. The prior arts Ooishi  and Wakita further disclose claim limitation of each of the plurality of first signal wires, the plurality of second signal wires, and the plurality of third signal wires extends along a second direction different from the first direction (Ooishi: Fig. 6B shows each of the plurality of first signal wires, the plurality of third signal wires extends along a second direction different from the first direction; Wakita: Fig. 1, each of the plurality of first signal wires 8, the plurality of second signal wires 31 and 32, and the plurality of third signal wires 9 extends along a second direction different from the first direction). In addition, the same motivation is used as the rejection of claim 29. 
As to claim 37: Claim 37 is another version of claim 27. The prior arts Ooishi, Wakita, and Tokura further disclose a flexible circuit board (Ooishi: Figs. 1-7, “a flexible circuit board 15A/101” comprising: 
a base film comprising a bending area (Ooishi: Fig. 1-7 shows a base film comprising a bending area); and 

wherein the at least one through-hole is surrounded by the plurality of dummy wires (Tokura: Fig. 4 shows the at least one through-hole is surrounded by “the plurality of dummy wires 20, 22”). In addition, the same motivation is used as the rejection of claim 37. 
As to claim 38: Ooishi discloses wherein the through-hole is in the bending area (Fig. 6A-6B, the through-hole 102 is in the bending area). 
As to claim 45: Ooishi discloses wherein the at least one through-hole comprises a pair of through-holes, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area (Fig. 6B shows the pair of through-holes are symmetrically arranged with respect to the bending area).   
As to claim 46: Ooishi discloses wherein the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending area extends (Fig. 6B shows the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending area extends).

Claim(s) 33-36, 39-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A1) in view of WAKITA et al (US 2010/0321623 A1), and Tokura et al (4716259), hereinafter Ooishi1 as applied to claim 27 above, and further in view of Cho (US 2014/0369009 A1).
As to claim 33: Ooishi1 does not expressly disclose the first flexible circuit board further comprises: an IC chip on the first base film and electrically connected to the first signal wires. However, Cho teaches a flexible circuit board comprises an IC chip on a first base film and electrically connected to a first signal wires (Fig. 2A, “a flexible circuit board 300” comprises “an IC chip 350” on a first base film and electrically connected to “a plurality of first signal wires 530a-530b”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi1 to implement an IC chip on the first base film of the flexible circuit board, such that the IC chip on the first base film and electrically connected to the first signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).
As to claim 34: Ooishi1 does not expressly disclose the first flexible circuit board further comprises: a first pad region in which a first end of each of the first signal wires 
 As to claim 35: Claim 35 is a dependent claim of claim 34. The prior arts Cho further discloses claim limitation of the first flexible circuit board further comprises: a third pad region in which an end of the dummy wire is located, wherein the third pad region is connected to the display panel (Cho: Fig. 2A, 3B show the pad region of the flexible circuit board is connected to the display panel). In addition, the same motivation is used as the rejection of claim 35. 
As to claim 36: Claim 36 is a dependent claim of claim 35. The prior art Cho further discloses claim limitation of the first and third pad regions are arranged in a line (Fig. 2A shows the first and third pad regions are arranged in a line). In addition, the same motivation is used as the rejection of claim 36. 
As to claim 39: Ooishi1 does not expressly disclose an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the second end of the first flexible circuit board a plurality of signal wires (Figs. 1-3, a display device comprises “a display panel 110”; “a flexible circuit board 300” has a base film and electrically connected to “a plurality of signal wires 530a”; ¶0041-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi1 to implement an integrated circuit (IC) chip located over the base film of the flexible circuit board and electrically connected to the signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).
As to claim 40: Claim 39 is a dependent claim of claim 39. The prior art Cho further discloses claim limitation of the signal wires and the IC chip on the same surface or different surfaces of the base film (Figs. 1-3, the signal wires and the IC chip on the same surface or different surfaces of the base film; ¶0041-0052). In addition, the same motivation is used as the rejection of claim 40.
As to claim 41: Ooishi1 does not expressly disclose the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located. However, Cho teaches a display device comprises a flexible circuit board has a base film, wherein a plurality of signal wires and an IC chip are on the same surface of the base film (Figs. 1-3, a display device comprises “a flexible circuit board 300” has a base film, wherein a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located; ¶0041-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi1 to have the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).    
As to claim 42: Claim 42 is a dependent claim of claim 41. The prior arts Ooishi and Wakita further disclose claim limitation of  at least one dummy wire i) substantially, parallel to the signal wires (Ooishi: Fig. 6B shows at least one dummy wire i) substantially, parallel to the signal wires; Wakita: Fig. 1, at least one dummy wire that is substantially, parallel to the signal wires); and ii) adjacent to the through-hole (Ooishi: Fig. 6B shows the dummy wires located at left and right sides of the signal wires adjacent to the through-hole; Wakita: Fig. 1 shows the dummy wires located at left and 
As to claim 43: Claim 43 is a dependent claim of claim 42. The prior arts Ooishi, Wakita, and Cho further disclose claim limitation of a third pad region in which an end of the dummy wire is located (Ooishi: Fig. 6B shows a third pad region in which an end of the dummy wires is located, Cho: Fig. 2A shows both end of the flexible circuit board contains pad regions; Wakita: Fig. 1 shows a third pad region in which an end of the dummy wires 31-32 is located). In addition, the same motivation is used as the rejection of claim 43.
As to claim 44: Claim 43 is a dependent claim of claim 42. The prior art Cho further discloses claim limitation of the first and third pad regions are arranged in a line (Fig. 2A, the pad region are arranged in a line). In addition, the same motivation is used as the rejection of claim. 

Claim(s) 49-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over OOISHI (US 2015/0036301 A1) in view of WAKITA et al (US 2010/0321623 A1), and Tokura et al (4716259), and Cho (US 2014/0369009 A1).
As to claim 49: Claim 49 is another version of claim 27. The prior art Ooishi discloses a display device (Figs. 6A-6B, “a display device 1”; Abstract; ¶0006-0015, 0063) comprising:-7- Reply to OA of July 31, 2020 and AA of Oct. 8, 2020 
a display panel configured to display an image (Figs. 6A-6B, “a display panel 103” configured to display an image; Abstract; ¶0006-0015); 

a driving circuit substrate electrically connected to the second end of the flexible circuit board (Figs. 1-7, “a driving circuit substrate 114” electrically connected to the second end of the flexible circuit board 101; ¶0006-0015, 0032-0055), 
wherein the flexible circuit board is bent along the bending area so that the driving circuit substrate and the display panel overlap each other (Figs. 1-7, the first flexible circuit board 101 is bent along the bending area so that the driving circuit substrate 114 and the display panel 103 overlap each other),
wherein a plurality of signal wires comprise a plurality of dummy wires (Fig. 6B shows “a plurality of signal wires 119” comprise a plurality of dummy wires, wherein wires located on the left and right sides of the plurality of signal wires represents a plurality of dummy wires),  
wherein the through-hole is nearby the plurality of dummy wires (Fig. 6B shows the through-hole 102 is nearby the plurality of dummy wires).
Ooishi does not expressly use term of the dummy wires to represents the wires on the left and right sides of the plurality of wires which does not transmit an electrical 
Ooishi and Wakita do not expressly disclose the through-hole is surrounded by the plurality of dummy wires. However, Tokura teaches a flexible circuit board comprises a through-hole is surrounded by a plurality of dummy wires (Fig. 4, a flexible circuit board comprises “a through-hole 13-14” is surrounded by “a plurality of dummy wires 20, 22, cols. 2-3), the result of rearrangement is predictable that the through-hole is surrounded by the plurality of dummy wires as taught by Tokura. The motivation would have been in order to provide a two-sided flexible printed board which enables an 
Ooishi, Wakita, and Cho do not expressly disclose the driving circuit substrate is configured to drive the display panel. However, Cho teaches a display device comprises a display panel; a flexible circuit board has a first end and a second end; and a driving circuit substrate electrically connected to the second end of the first flexible circuit board a plurality of signal wires (Figs. 1-3, a display device comprises “a display panel 110”; “a flexible circuit board 300” has a first end and a second end; and “a driving circuit substrate 200” electrically connected to the second end of the first flexible circuit board “a plurality of signal wires 530a”; ¶0041-0052). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi and Wakita to have the driving circuit substrate electrically connected to the second end of the first flexible circuit board a plurality of signal wires as taught by Cho. The motivation would have been in order to provide integrated and miniaturized display devices and the flexible circuit film may be bent so that the display panel and the circuit board may face each other (Cho: ¶0006-0012).
As to claim 50: Ooishi discloses the through-hole is in the bending area (Fig. 6B shows the through-hole is in the bending area).
As to claim 51: Claim 51 is a dependent claim of claim 49. The prior art Cho further discloses claim limitation of an integrated circuit (IC) chip located over the base film and electrically connected to the signal wires (Figs. 1-3 show “a flexible circuit board 300” comprises a base film and “an integrated circuit (IC) chip 350” located over 
As to claim 52: Claim 52 is a dependent claim of claim 51. The prior art Cho further discloses claim limitation of the signal wires and the IC chip are on the same surface or different surfaces of the base film (Fig. 2A shows the signal wires and the IC chip are on the same surface or different surfaces of the base film). In addition, the same motivation is used as the rejection of claim 52.  
As to claim 53: Claim 53 is a dependent claim of claim 49. The prior art Cho further discloses claim limitation of the base film further comprises: a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located (Fig. 2A shows a first pad region in which a first end of each of the signal wires is located; and a second pad region in which a second end of each of the signal wires is located). In addition, the same motivation is used as the rejection of claim 53.  
As to claim 54: Claim 54 is a dependent claim of claim 53. The prior arts Ooishi and Wakita further disclose claim limitation of at least one of the dummy wires is: i) substantially parallel to the signal wires (Ooishi: Fig. 6B shows at least one of the dummy wires is substantially parallel to the signal wires; Wakita: Fig. 1 shows at least one of the dummy wires is: substantially parallel to the signal wires); and ii) adjacent to the through-hole (Ooishi: Fig. 6B shows the dummy wires are located at the left and right sides of the plurality of signal wires adjacent to the through-hole; Wakita: Fig. 1 shows, the dummy wires is located at the left and right sides of the plurality of signal wires). In addition, the same motivation is used as the rejection of claim 53.  
As to claim 55: Claim 55 is a dependent claim of claim 54. The prior art Wakita further disclose claim limitation of comprising a third pad region in which an end of the dummy wires are located (Fig. 1 shows a third pad region in which an end of the dummy wires are locate). In addition, the same motivation is used as the rejection of claim 55.  
As to claim 56: Claim 56 is a dependent claim of claim 55. The prior art Wakita further disclose claim limitation of the first and third pad regions are arranged in a line (Fig. 1 shows the first and third pad regions are arranged in a line). In addition, the same motivation is used as the rejection of claim 56.  
As to claim 57: Ooishi discloses the through-hole comprises a pair of through-holes, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area (Fig. 6B shows “a pair of through-holes 102”, and wherein the pair of through-holes are symmetrically arranged with respect to the bending area).  
As to claim 58: Ooishi discloses the pair of through-holes is arranged in a direction perpendicular to the direction in which the bending area extends (Fig. 6B shows the pair of through-holes is arranged in a direction perpendicular to the direction in which the bending area extends).

Allowable Subject Matter
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments filed on have been fully considered but they are not persuasive.
Applicant argues “the Office action appears to equate the flexible printed circuit board 58' of Ely with the recited base film and the holes 242 of Ely with the recited pair of through-holes in the base film. Office action, page 3. However, as can be seen at least in cited Figure 29 of Ely (reproduced below), the holes 242 are only in the bend retention structure 236; the holes 242 are not in the flexible printed circuit board 58'. As can be seen in Figure 29, there are no apparent holes in the flexible printed circuit board 58'” (Arguments/Remarks, pg. 1). However, Examiner respectively disagrees.
According to MPEP, “USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).” For instant case, the prior art Ely teaches a flexible circuit board comprises a base film, wherein a pair of through-hole of the base film are symmetrically arranged on opposite sides of a bending area, wherein each of the pair of through-holes are outside of the bending area (Fig. 29, “a flexible circuit board 58” comprises “a base film 236”, wherein “a pair of through-hole 242” of the base film 236 are symmetrically arranged on opposite sides of a bending area, wherein each of the pair of through-holes are outside of the bending area). Therefore, the prior art clearly teaches all claim limitation. 

In response to arguments, Examiner recognizes that the prior art Ely teaches claim limitation of the pair of through-holes are arranged in a direction perpendicular to the direction in which the bending are extends (Fig. 29 shows the pair of through-holes are arranged in a direction (horizontal direction) perpendicular to the direction (vertical direction) in which the bending are extends). Therefore, the prior art Ely alone teaches claim limitation.
Applicant argues “Ooishi, Cho, and Wakita, either alone or together in any combination, do not disclose, teach, or otherwise suggest at least the above-discussed features of claim 27. Furthermore, there is no apparent reason why one of ordinary skill in the art prior to the effective filing date of the present application would have, upon reviewing the cited references as a whole, arrived at the embodiment of claim 27. Therefore, Applicant respectfully requests that the rejection of claim 27 be withdrawn and that this claim be allowed as well” (Arguments/Remarks, pg. 5). However, Examiner agrees that Ooishi, Cho, and Wakita alone does not expressly disclose all claim limitation of claim 27.
However, accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 cert. denied, 469 U.S. 851 (1984)”. For instant case, the prior arts cited by Examiner, Ooishi in view of Wakita, and Tokura teaches all claim 27 limitations.
Applicant argues “Ooishi, Cho, and Wakita, either alone or together in any combination, do not disclose, teach, or otherwise suggest at least the above-discussed features of amended claim 37. Furthermore, there is no apparent reason why one of ordinary skill in the art prior to the effective filing date of the present application would have, upon reviewing the cited references as a whole, arrived at the embodiment of claim 37. Therefore, Applicant respectfully requests that the rejection of claim 37 be withdrawn and that this claim be allowed as well” (Arguments/Remarks, pg. 6). Examiner agrees that Ooishi, Cho, and Wakita alone does not expressly disclose all claim limitation of claim 37. 
However, accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. For instant case, the prior arts cited by Examiner, Ooishi in view of Wakita, and Tokura teaches all claim 37 limitations.
Applicant argues “Ooishi, Cho, and Wakita, either alone or together in any combination, do not disclose, teach, or otherwise suggest at least the above-discussed features of claim 49. Furthermore, there is no apparent reason why one of ordinary skill in the art prior to the effective filing date of the present application would have, upon reviewing the cited references as a whole, arrived at the embodiment of claim 49. Therefore, Applicant respectfully requests that the rejection of claim 49 be withdrawn and that this claim be allowed as well” (Arguments/Remarks, pg. 7). Examiner agrees 
However, accordance with MPEP, “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)”. For instant case, the prior arts cited by Examiner, Ooishi in view of Wakita, Tokura, and Cho teaches all claim 49 limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693